Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 1 of 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE CLEMENTINE COMPANY LLC. d/b/a THE THEATER
CENTER, PLAYERS THEATER MANAGEMENT CORP. d/b/a
THE PLAYERS THEATER, WEST END ARTISTS COMPANY
d/b/a THE ACTORS TEMPLE, SOHO PLAYHOUSE INC. d/b/a
SOHO PLAYHOUSE, THE GENE FRANKEL THEATRE LLC.,
TRIAD PROSCENIUM PARTNERS INC. d/b/a THE TRIAD,
CARAL LTD. d/b/a BROADWAY COMEDY CLUB, and

DO YOU LIKE COMEDY LLC. d/b/a NEW YORK

COMEDY CLUB,

Plaintiffs, MEMORANDUM OF LAW IN
REPLY

Against
Civil Action No.: 1:20-CV-08899

ANDREW M. CUOMO, in his Official

Capacity as Governor of the State of New York,

ATTORNEY GENERAL OF THE STATE OF NEW YORK,
BILL de BLASIO, in his Official Capacity as Mayor of the
City of New York and THE STATE OF NEW YORK,

Defendants.

 

THE MERMIGIS LAW GROUP, P.C.
James G. Mermigis, Esq.

85 Cold Spring Road, Suite 200
Syosset, New York 11791
516-353-0075
James@MermigisLaw.com

Attorneys for Plaintiffs
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 2 of 28

TABLE OF CONTENTS

PRELIMINARY STATEMENT ...........cccceceee ence ener ne eee ee eeneeneenenaeeeneas 2
1. Roman Catholic Diocese v. CUOMO.......... ec cece cence cece ee ene eee ene ene en eanes 4

2. Restaurants and Bars can have Live music in NYC...............e eee eee eee eee es 6
3. Saturday Night Live is Hosting. ...............ceccecceece eee eeeee ene eeeeeneeneenees 7
4. Dr. Blog’s Affidavit....... ccc cee cence cence cnet eee e nen ener ae ene eneeeeeenne nes 7

5. Plaintiff’s seeking equal treatment............. 00... eee e ee ee cence eee eeeeetaeeenens 13
Point 1- Plaintiff’s entitled to a Preliminary Injunction....................eeeee eee 15
A. Plaintiffs are Suffering Irreparable Harm.................. ccc eeeeseee eee e eens 16
B. Plaintiff are likely to Prevail on Merits.............. ccc cce cece eee eee eeeeens 18
C. Balance of the Equities 2.0.0... 0... ccccccceeece cent eeae eee eeeneeneeeneeenaeea 23
D. Public Interest........ 000i cee cce cece eee cece ee ee ete e nent eee eneeeneeeeneenneeaees 24
Point 2. Jacobson has been Limited.......... 0... ccc e cece eee e ene e ene eneeeneed 25

COncluSion......... ccc ccc ccccecccccunccccucnccceeeuuceseeeeuneceeaeunceeeuneeeraneeteuauecs 26
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 3 of 28

PRELIMINARY STATEMENT

The Plaintiffs in this lawsuit are a total of eight theaters who have moved “heaven and
earth” to prepare their small venue theaters for an opening that will be safe for their employees
and their customers during covid. The Plaintiffs are only seeking to open at 25% capacity or a 50
person maximum to enable ample space for social distancing concerns. Defendants’ opposition
wrongfully presumes that the Plaintiffs are seeking to open at full capacity. All theaters are
located in Manhattan which has one of the lowest infection rates in the state at 1.9% over a
fourteen day period.!

These eight theaters remain closed while other places of public assembly including Jazz
dinner theaters, bars with live music, catering halls, restaurants, casinos, shopping malls,
churches, bowling alleys, gyms have been allowed to reopen to the public. The theaters have a
median capacity of only 144 seats, which is a lesser capacity than most restaurants, catering
halls, gyms, casinos, shopping malls and bowling alleys. The median capacity of 144 seats also
distinguishes these theaters from Broadway Theaters which range in capacity between 539 to
1933 seats. This important distinction makes these theaters eminently more capable of
conforming to CDC health and safety guidelines. Defendants have failed to provide a legally
satisfactory reason for this discriminatory treatment. Defendants can not base this discriminatory

treatment on any identifiable differences in public health risks, nor can they claim that these

1 forward.ny.gov
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 4 of 28

small theaters pose a greater health risk than these other venues, some of which present far more
difficult challenges to practices such as social distancing.

The Defendants’ initial Executive Orders were premised on the perceived need to “flatten
the curve” so as to avoid overwhelming the State’s hospitals and healthcare centers, not to
eradicate the virus. Although the curve has been flattened for more than five months now, the
Governor has nonetheless issued stricter and confusing executive orders that unreasonably and
unnecessarily interfere with Plaintiffs’ constitutional rights.

The shutdowns were billed as temporary measures necessary to “flatten the curve” and
protect hospital capacity have become open-ended and ongoing restrictions aimed at a very
different end- stopping the spread of an infectious disease and preventing new cases from
arising-which requires ongoing and open-ended efforts.

On November 30, 2020, Governor Cuomo announced that 65% of the covid spread now
comes from family gatherings and smaller social gatherings in homes where people do not wear
masks. The small gathering spread is now the number one spreader. (Governor Cuomo Transcript
attached as Exhibit A).

On November 25, 2020, the United States Supreme Court in Roman Catholic Diocese of
Brooklyn, New York v. Andrew M. Cuomo, Governor of New York, 592 U.S. ___ (2020) reversed
its decision in South Bay United Pentecostal Church v. Newsom, 140 Sup. Ct. 1613 (2020), by
striking down Governor Cuomo’s Executive Orders. It also limited its decision in Jacobson v.
Commonwealth of Massachusetts, 197 U.S. 11 (1905). Defendants’ opposition relies heavily on

South Bay and Jacobson.
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 5 of 28

1. Roman Catholic Diocese v. Andrew M. Cuomo

592 US. (2020)

Justice Gorsuch opined that, “People may gather inside for extended periods in bus
stations and airports, in laundromats and banks, in hardware stores and liquor shops. No
apparent reason exists why people may not gather, subject to identical restrictions, in churches
or synagogues, especially when religious institutions have made plain that they stand ready, able
and willing to follow all the safety precautions required of “essential” businesses.”

The eight small venue theaters have been shutdown since March and have moved heaven
and earth to be ready, able and willing to comply with all the safety precautions required of jazz
dinner theaters, restaurants and bars with live music, Saturday night live, casinos, and catering
halls.

In reversing South Bay United Pentecostal Church v. Newsom, 140 Sup. Ct. 1613 (2020),
the Court opined that, “At that time, Covid had been with us, in earnest for just three months.
Now, as we round out 2020 and face the prospect of entering a second calendar year living in the
pandemics shadow, that rationale has expired according to its own terms. Even if the
Constitution has taken a holiday during this pandemic, it cannot become a sabbatical.”

Despite rounding out 2020, Governor Cuomo continues to enforce strict lockdowns on Plaintiffs
with no end or guidance in sight. The Plaintiffs are individually owned companies and have been
shutdown since March. They are on the brink of extinction.

Defendants rely also on Jacobson, which the Court in Roman Catholic Diocese v. Cuomo
opines that, “the Jacobson decision involved an entirely different mode of analysis, an entirely
different right, and an entirely different type of a restriction. In Jacobson, individuals can take

4
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 6 of 28

the vaccine, pay the fine or identify a basis for exemption.” Here, by contrast, Governor Cuomo
has effectively sought to ban small venue theaters since March and for as long as Governor
Cuomo chooses.

The Roman Catholic Diocese case further limits Jacobson opining that, “Nothing in
Jacobson purported to address, let alone approve, such serious and long lasting intrusions into
settled constitutional rights. In fact, Jacobson explained that the challenged law survived only
because it did not “contravene the Constitution of the United States” or “infringe any right
granted or secured by that instrument.” The Court further questioned why the modest Jacobson
decision has given towering authority to overshadow the Constitution during a pandemic. The
Roman Catholic Diocese decision concluded that “we must not shelter in place when the
Constitution is under attack. Things never go well when we do.” The Court concluded that, “Jt is
time-past time-to make plain that, while the pandemic poses many grave challenges, there is no
world in which the Constitution tolerates color-coded executive edicts that reopen liquor stores
and bike shops but shutter churches, synagogues and mosques.”

Defendants heavily rely on South Bay which was overturned by Roman Catholic Diocese.
Defendants’ brief cites South Bay when stating that, “Public Officials responding to a health
crisis must be afforded especially broad latitude, such that they should not be open to ‘second
guessing’ by an unelected judiciary which lacks the background, competence and expertise to
assess public health and is not accountable to the people.” (Defendants’ Opposition Brief, Pg. 9).

Defendants assertions that “the State must have the flexibility to take steps to prevent a

return to the peak of a pandemic, particularly as the latest resurgence of the virus threatens to
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 7 of 28

undo the State’s progress over the past few months,” were overturned by the Supreme Court in
Roman Catholic Diocese.

In essence, since the Defendants are relying on case law that has been overturned by the
Supreme Court, this Court should grant an Order preliminarily and permanently enjoining and
prohibiting Defendants from enforcing the executive orders to the extent that they prohibit these
eight small venue theaters from opening simultaneously with other entities comparable to these

small venue theaters.

2. Restaurants and Bars can have Live Music Performances in New York City

Restaurants and Bars can have indoor musical performances with a live audience in New
York City. The only requirement is that performers must remain at least 12 feet from the patrons.
Patrons must also be seated at least 12 feet from performers. (See Frequently Asked Questions
for Covid-19 Reopening in NYC as Exhibit B.)

The Birdland Jazz Club and Theater at 315 West 44th Street in Manhattan is set to open
on Wednesday, December 2 at 7pm. (See Birdland Theater reopening announcement as Exhibit
C.) The Jazz Theater is opening up at 25% capacity, which is the same capacity that Plaintiffs are
seeking from the Defendants.

If these restaurants, bars and jazz theaters are allowed to open with live performances and
the only requirement is that the performers are 12 feet away from the patrons, Plaintiffs’ theaters

should also be allowed to open with all the precautions that Plaintiffs have put in place.
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 8 of 28

3. Saturday Night Live is Hosting a Live Studio Audience for its Show

The New York Times reported that Saturday Night Live paid audience members to adhere
to covid guidelines noting that shows “must prohibit live audiences unless they consist only of
paid employees, cast and crew.” SNL found a loophole in the executive orders by cutting
audience members a check and essentially treating them as extras for their weekly sketch show.
(See Saturday Night Live Deadline Article as Exhibit D.)

New York State also established that television shows that decide to make an audience
out of its employees, can only limit the viewing capacity to 25% of its typical group and no more
than 100 people.

Plaintiffs are looking to open their theaters at 25% capacity or 50 people which is less
than the Saturday Night Live Studio. If Saturday Night Live can safely have a live audience of

100 people, Plaintiffs’ theaters can certainly have a live audience of 50 people.

4. Dr. Blog’s Affidavit

Dr. Blog based her affidavit on Plaintiffs seeking 100% occupancy and actors not
wearing mask. Dr. Blog did not read the PI motion because Plaintiffs are clear that they are
seeking only 25% capacity which will allow for ample space for social distancing.

The actors will also be required to wear clear masks.

The directors of the theaters have developed extensive and detailed safety plans which
include staggering of arrival and departure times. (Russell Declaration § 13.) The theaters will
provide multiple entrances and exits, with clearly marked and supervised uni-directional foot

traffic patterns with the spaces. (See Russell Declaration § 13.)
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 9 of 28

In addition, Ticketmaster and other ticketing organizations have developed tools to assist
in safe theatergoing with social distancing tools including timed-entry tools, entry-rate
monitoring tools, contactless box office procedures and payments, mobile ordering, secure ticket
transferring and — extremely important — contact-tracing support. (See Russell Declaration § 14.)

The small size of a venue is no impediment to, but rather an enhancement of the
ability of house management to facilitate the social distancing of a 25% capacity
audience. Public Assembly permits, Certificates of Occupancy and the Life Safety Code
mandate sufficient egress and space for a 100% occupancy of each small venue, leaving
75% of statutorily mandated space available for social distancing and the fulfillment of
CDC requirements when only 25% of the venue’s capacity is admitted. Indeed, a smaller
group of patrons (L.e., a maximum of <50 in a 199-seat theater) can far more easily be
controlled and managed, per CDC guidelines than patrons in a larger Broadway theater at
25% (450 people in a 1,800-seat theater). (See. Russell Declaration 16.)

But Dr. Blog’s assertion about small venue shows’ average running times is
inaccurate; perhaps she is not a frequently theatergoer. By far the majority of Off-
Broadway performances have for years clocked in at well under two hours. In fact, the
typical pre-pandemic median was closer to 90 minutes. (See Russell § 22.) By contrast,
as documented recently in The Wall Street Journal (see “Enjoy Your Meal — Quickly.
Restaurants Introduce Time Limits,” by Alina Dizik WSJ, October 5, 2020), the new
intra-pandemic practice of many restaurants in limiting diners’ time at table to anywhere

from 90 minutes to two hours is viewed as an extraordinary departure from pre-pandemic
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 10 of 28

practices. The comparison is all the more striking when, again, it is recalled that, as
distinct from restaurant patrons, small venue audience members are not removing masks,
eating or talking to each other at will throughout the duration of their time in attendance;
nor are they physically exerting themselves, sweating and breathing heavily, as in a
gym.

All the Plaintiff small venues in this suit have installed ventilation enhancements,
including bi-polar ionization air scrubbers, portable air decontamination devices,
electrostatic sprayers and/or MERV 13 filters. (See Russell Declaration § 23.)

Each of the Plaintiff small venues has provided a declaration outlining the
ventilation enhancements it has installed to comply with the basic safety protocols as laid
out in the New York State Department of Health Interim Guidance for Low-Risk Indoor
Arts and Entertainment During the COVID 19 Public Health Emergency. These
Declarations also avow all of the Plaintiffs’ willingness to comply with any additional
practicable guidelines advanced by the State.

In Paragraph 106, Dr. Blog is also concerned with musicians playing wind
instruments. None of the venues in this suit present shows with full orchestras or bands —
there is no room for any more than two or three musicians. Each venue has agreed to ban
all wind instruments from their venues until specifically allowed by the CDC and New
York State.

Dr. Blog is also concerned about actors exercising social distancing onstage. As
noted earlier, most of the venues will already have to comply with the safety practices

9
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 11 of 28

mandated by Actors’ Equity Association which addresses actors’ movements onstage as
well as a host of other safety issues (see, again, “Exhibit E,” “Actors’ Equity Safety
Guidelines”). In addition, please note “Exhibit K,” of Russell Declaration which is a
press photo of a Saturday Night Live television performance on Saturday, September 24,
2020 that shows that while all the performers on the stage are masked they are clearly not
all six feet from each other. It is unclear that there should be more heightened concern
about safe distances between a discrete number of masked actors in a small venue than
among a mass of performers on a TV sound stage.

In Paragraph 120, Dr. Blog writes, “During a large social gathering, whether it be
a wedding, bar mitzvah or baptism, individuals must wear face coverings when they are
in public and are: six feet within distance from other individuals.” She continues, “It is
questionable whether small theaters can implement the same sort of social distancing
measures and mask requirements effectively.” But, to the contrary — much as house
managers have for decades successfully monitored and enforced proscriptions on cell
phone use during performances — it will be far easier for a COVID-trained staff member
to mandate mask wearing in a theater than for catering staff or conscientious guests to
enforce it at large family or social gatherings. Hundreds of photos and social media posts
have documented the lack of social distancing and mask wearing at many such events
which have been identified as “super-spreaders.” (See Russell Declaration { 34.)

In Paragraphs 132-136, Dr. Dr. Blog maintains that churches are safer than
theaters. We maintain the opposite Indeed, in light of the recent United States Supreme

10
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 12 of 28

Court per curiam decision granting injunctive relief in Roman Catholic Diocese of
Brooklyn, New York v. Andrew M. Cuomo, Governor of New York (593 U.S. __ (2020)),
the Plaintiffs wish to note the striking logistical and operational similarities between
theaters and houses of worship (the latter of which, even in the absence of the Diocese of
Brooklyn opinion, are currently allowed to operate under New York State regulations at
25% capacity or with a maximum occupancy of 50 people). (See Russell Declaration
39.)

Further, one of the Plaintiff parties in this suit, the Actors Temple, is in fact a
synagogue; and Plaintiff The Theater Center has been a long-term home to several
religious groups, one of which currently holds services here on Sunday mornings in
compliance with said New York State regulations. The general similarity of praxis
between theaters and places of worship weighs in our favor, all the more so in that any
singing, declamation, or performative acts occur only onstage in a theater, as opposed to
among congregants in a place of worship. We also note in passing that a theater
employee can be expected to enforce mask wearing and social distancing more
effectively than might a congregant or even a church usher who is not so unambiguously
empowered to act as an enforcer. (See Russell Declaration { 40.)

The Plaintiffs maintain, however, that the operation of small theater venues is
actually safer than that of both movie theaters and restaurants. For instance, the long-
inured cinema ritual of eating popcorn, candy and hot dogs (not to mention, increasingly,
even more elaborate edibles) necessitates the removal of masks during a film’s running

11
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 13 of 28

time, while there is no directly parallel tradition in most small theater venues. Even in
those venues where food is available, we contend, here as elsewhere, that any theoretical
risk involved is less than that in currently operating restaurants, where patrons talk more
freely and generally face each other rather than in a uniform forward direction.
Moreover, proper audience comportment (such as mask wearing, avoidance of random
movement throughout the premises or among others before, during and after a show,
etc.), is, as noted several times herein, far more effectively enforced by a vigilant and
professionalized theater house management staff than by any typical cadre of cinema
ushers or restaurant wait staff personnel. (Russell Declaration | 44.)

Finally, Dr. Blog claims (Paragraph 142) that small venue theaters cannot rely on
any similarity between their operations and that of movie theaters because, being located
in Manhattan, small venues are de facto constrained by the continued closure of movie
theaters within New York County. We note, however, that while movie theaters may be
classified as “non-essential,” (due in large part to their central raison d’étre — the
purveyance of films — being otherwise generally satisfied via electronic streaming
platforms), there is, as any theatergoer will attest, no substitute for the experience of live
performance. The “essentiality” of what Plaintiff small venues provide is not
replaceable. (Russell Declaration 45.)

Plaintiffs, through their Declarations and plans have satisfied very safety concern

that Dr. Blog addressed in her Declaration.

12
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 14 of 28

5. Plaintiffs seeking similar treatment as others businesses allowed to open

The State continues to govern impartially and arbitrarily by allowing Jazz Dinner
Theaters, Churches, Bars with Live Music, Malls, Casinos, Movie Theaters, Restaurants, Gyms,
Catering Halls for weddings, christenings and bar mitzvahs, Bowling Alleys, “Saturday Night
Live”, schools and colleges in the state to open, yet Plaintiffs’ theaters in Manhattan continue to
be shut down even though Manhattan has met and exceeded the re-opening metrics put in place
by Governor Cuomo since June 13, 2020.

These statistics show that the curve flattened a long time ago and there is no longer a
state of emergency in the borough of Manhattan.

Nine months into the state’s experiment with executive order shut downs, the
constitutional landscape has changed. Whatever latitude for constitutionally questionable orders
may have existed when the pandemic was new, there is no longer legal justification for
prohibiting people from earning a living if they work in or own what a governor deems a “non-
essential” business. For one thing, the underlying facts have changed markedly. New York has
reopened businesses over the summer while keeping the virus at bay. The use of masks and
social distancing is universal, supplemented by temperature checks on the part of some

businesses.

13
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 15 of 28

Multiple studies now suggest the lockdowns were not effective,2 and medical and public
health professionals have raised concerns about their “devastating effects on short and long term
public health.”

The Courts may provide state and local officials greater deference when making time-
sensitive decisions in the midst of an emergency but the deference cannot go on forever. It is no
longer March, April or May. It is now early December and Defendants have no anticipated end-
date to their emergency interventions.

Absent a robust system of checks and balances, the guarantees of liberty set forth in the
Constitution are just ink on parchment. There is no question that a global pandemic poses serious
challenges for governments. But the response to this pandemic or any emergency for that matter
cannot be permitted to undermine our system of constitutional liberties or the system of checks
and balances protecting those liberties. Defendants are permitted to act with no input from the
legislature. The judiciary remains the ONLY check on the exercise of defendants’ power.

Plaintiffs are individually owned small venue theaters with a median of 144 seats. If not
allowed to open this fall, Plaintiffs may be forced to permanently shut their doors. Plaintiffs have
all conformed their small venue theaters to exceed CDC safety protocols for covid-19.

Plaintiffs have been affected terribly by the Governor’s executive orders. Under threat of
criminal penalties, Plaintiffs have been forced to close their “small venue theaters,” depriving
the Plaintiffs of their liberty and property interests without due process. At the same time,

without offering any justification, the Governor has allowed, and is still allowing, Malls,

2 www.wsi.com/articles/the-failed-experiment-of-covid-lockdowns

3 httos://gbdeclaration.org

14
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 16 of 28

Casinos, Restaurants, Gyms, Catering Halls, Bowling Alleys, Schools and Colleges to open even
though: (a) those businesses must also adhere to guidance from the U.S. Centers for Disease
Control and Prevention (“CDC”) on “social distancing”; and (b) Plaintiffs are fully capable of
adhering to those same guide-lines if allowed to open their small venue theaters.

At the present time, Plaintiffs have lost millions of dollars in revenue and have had to lay
off at least 8,000 employees throughout New York City.

A public health emergency does not give Defendants carte blanche to disregard the
Constitution for as long as the medical problem persists.

Simply, the crux of this case is that there is no basis for imposing a shut down of small
venue theaters, while otherwise permitting restaurants, catering halls, shopping malls, gyms,
casinos and bowling alleys to operate.

POINTI
PLAINTIFFS ARE ENTITLED TO A PRELIMINARY INJUNCTION

To obtain a preliminary injunction, plaintiffs must demonstrate: (1) irreparable injury; (2)
a likelihood of success on the merits; (3) a balance of equities tipping in the moving party’s
favor; and (4) that the public interest would not be disserved by injunctive relief. See Winter v.
Nat. Res. Def’ Council, Inc., 555 U.S. 7, 20 (2008); Glossip v. Gross, 576 U.S. 863, 876 (2015);
Citigroup Global Markets, Inc. vy. VCG Special Opportunities Master Fund Ltd.,

598 F.3d 30, 35 n.4 (2d Cir. 2010). For the reasons explained below, the plaintiffs satisfy each of
these four elements required to issue a preliminary injunction. Therefore, this Court should issue

an order enjoining enforcement of the shut down of small venue theaters.

15
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 17 of 28

A. Plaintiffs are Suffering Irreparable Harm.

The Second Circuit has repeatedly found that the showing of irreparable harm “1s the
single most important prerequisite for the issuance of a preliminary injunction.” Rodriguez ex rel.
Rodriguez v. DeBuono, 175 F.3d 227, 233-34 (2d Cir. 1999); accord Yang v. Kosinski, 960 F.3d
119, 128 (2d Cir. 2020). The court can presume irreparable injury where it is alleged that a
constitutional right has been violated. See, e.g., Yang, 960 F.3d at 128; Beal v. Stern, 184 F.3d
117, 123-24 (2d Cir. 1999) (presuming irreparable harm and proceeding directly to likelihood-of-
success standard where constitutional right violations were alleged); Jolly v. Coughlin, 76 F.3d
468, 482 (2d Cir. 1996) (“it is the alleged violation of a constitutional right that triggers a finding
of irreparable harm,” as such “a harm that cannot be adequately compensated monetarily”)
(emphasis in original) (citations omitted).

As explained below, plaintiffs are able to show a likelihood of success on the merits for
their equal protection claim, which merits a presumption of irreparable harm. Indeed, analogous
to Jolly it is proper for this Court to presume irreparable injury by the mere fact that the
plaintiffs allege in their complaint a violation of their equal protection rights. As the Second
Circuit held in Jolly, it is beyond question that the denial of plaintiffs’ equal protection rights “is
a harm that cannot be adequately compensated monetarily.” Thus, by demonstrating belowa .
likelihood of success regarding plaintiffs’ equal protection claim, this Court may similarly find
that plaintiffs have made a “strong” showing of irreparable harm. See Yang, 960 F.3d at 128.

In addition, Second Circuit courts have held that the “significant possibility” that

plaintiffs may be driven out of business in the period before a trial can be held is sufficient to

16
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 18 of 28

find that the irreparable harm prong has been satisfied. Buffalo Courier-Express, Inc. v. Buffalo
Evening News, Inc., 601 F.2d 48, 58 (2d Cir. 1979) (“[t]here can be no doubt that if the
[applicant] had shown a significant possibility that it would be driven out of business in the
period before a trial could be held, the Hamilton-Benrus test would have been amply passed”).
Indeed, the Second Circuit has expanded the Hamilton test to include “major disruption of
business” and a “threat to the continued existence of a business.” Nemer Jeep-Eagle, Inc. v. Jeep
Eagle Sales Corp., 992 F.2d 430, 435-36 (2d Cir. 1993) (emphasis in original).

Beyond harm to constitutional rights, a “substantial loss of business and perhaps even
bankruptcy” absent preliminary injunctive relief shows “irreparable injury.” Doran v. Salem Inn,
Inc., 422 U.S. 922, 932 (1975). “Price erosion, loss of goodwill, damage to reputation, and loss
of business opportunities are all valid grounds for finding irreparable harm.” Celsis in Vitro, Inc.
v. CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012).

Defendants’ orders requiring the entire small venue theater industry in New York to
remain closed for nine months and with no end in sight is causing an existential crisis for the
small venue theater industry in New York.

Here, the plaintiffs allege in their complaint that the shut down of their small theaters has
resulted in devastating economic loss, and that each day the shut down is allowed to exist
plaintiffs are at further risk of permanently shutting their doors. (Russell Decl. § 2). Even if the
plaintiffs were to win this case at trial, small venue theaters throughout New York State may not
be able to return due to the significant financial harm caused by Defendants’ shut down orders.

Thus, the plaintiffs have made a strong showing of irreparable harm on this basis as well.

17
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 19 of 28

B. Plaintiffs are Likely to Prevail on the Merits of Their Equal Protection Claim.

In reversing South Bay United Pentecostal Church v. Newsom, 140 Sup. Ct. 1613 (2020),
the Court opined that, “At that time, Covid had been with us, in earnest for just three months.
Now, as we round out 2020 and face the prospect of entering a second calendar year living in the
pandemics shadow, that rationale has expired according to its own terms. Even if the
Constitution has taken a holiday during this pandemic, it cannot become a sabbatical.”

Despite rounding out 2020, Governor Cuomo continues to enforce strict lockdowns on Plaintiffs
with no end or guidance in sight. The Plaintiffs are individually owned companies and have been
shutdown since March. They are on the brink of extinction.

Defendants rely also on Jacobson, which the Court in Roman Catholic Diocese v. Cuomo
opines that, “the Jacobson decision involved an entirely different mode of analysis, an entirely
different right, and an entirely different type of a restriction. In Jacobson, individuals can take
the vaccine, pay the fine or identify a basis for exemption.” Here, by contrast, Governor Cuomo
has effectively sought to ban small venue theaters since March and for as long as Governor
Cuomo chooses.

The Roman Catholic Diocese case further limits Jacobson opining that, “Nothing in
Jacobson purported to address, let alone approve, such serious and long lasting intrusions into
settled constitutional rights. In fact, Jacobson explained that the challenged law survived only
because it did not “contravene the Constitution of the United States” or “infringe any right
granted or secured by that instrument.” The Court further questioned why the modest Jacobson

decision has given towering authority to overshadow the Constitution during a pandemic. The

18
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 20 of 28

Roman Catholic Diocese decision concluded that “we must not shelter in place when the
Constitution is under attack. Things never go well when we do.” The Court concluded that, “Jt is
time-past time-to make plain that, while the pandemic poses many grave challenges, there is no
world in which the Constitution tolerates color-coded executive edicts that reopen liquor stores
and bike shops but shutter churches, synagogues and mosques.”

Defendants heavily rely on South Bay which was overturned by Roman Catholic Diocese.
Defendants’ brief cites South Bay when stating that, “Public Officials responding to a health
crisis must be afforded especially broad latitude, such that they should not be open to ‘second
guessing’ by an unelected judiciary which lacks the background, competence and expertise to
assess public health and is not accountable to the people.” (Defendants’ Opposition Brief, Pg. 9).

Defendants assertions that “the State must have the flexibility to take steps to prevent a
return to the peak of a pandemic, particularly as the latest resurgence of the virus threatens to
undo the State’s progress over the past few months,” were overturned by the Supreme Court in
Roman Catholic Diocese.

In essence, since the Defendants are relying on case law that has been overturned by the
Supreme Court, this Court should grant an Order preliminarily and permanently enjoining and
prohibiting Defendants from enforcing the executive orders to the extent that they prohibit these
eight small venue theaters from opening simultaneously with other entities comparable to these

small venue theaters.

19
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 21 of 28

The Constitution guarantees to all persons the “equal protection of the laws,” and this
right means that the government must treat similarly-situated individuals in the same manner.
U.S. Const. Amend. XIV, § 1; City of Cleburne v. Cleburne Living Ctr, Inc., 473 U.S. 432, 439
(1985) (“[t]he Equal Protection Clause . . . is essentially a direction that all similarly situated
persons should be treated alike”). The Supreme Court recognized in Olech that equal protection
claims may be brought by a “class of one” “where the plaintiff alleges that she has been
intentionally treated differently from others similarly situated and that there is no rational basis
for the difference in treatment.” See Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Analytical
Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135, 140 (2d Cir. 2010). The class-of-one claim protects
every person within the state’s jurisdiction “against intentional and arbitrary discrimination,
whether occasioned by express terms of a statute or by its improper execution through duly
constituted agents.” Olech, 528 U.S. at 564 (emphasis added) (citations omitted). To prove their
equal protection claim under a class-of-one theory, the plaintiffs must show only a high degree of
similarity between themselves and the persons with whom they compare themselves, and proof
of the “defendant’s subjective ill-will” is not required. Hu v. City of New York, 927 F.3d 81, 93
(2d Cir. 2019).

Here, the plaintiffs easily satisfy each of the necessary class-of-one elements. First, the
plaintiffs are similarly-situated because there is no difference whether patrons sit in restaurant,
catering hall, bowling alley, casino or a small venue theater with air filtration, ventilation and
purification standards in place. Second, the state’s difference in treatment when the plaintiffs
seek to open their small venue theaters under the same guidelines in place for restaurants,

catering halls, gyms, casinos and shopping mails has no rational basis.

20
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 22 of 28

Jazz Theaters are allowed to have a live show. Saturday Night Live is allowed to have a
live audience. Restaurants and bars around the city have indoor live music or bands. Whether its
incidental or not, there are audiences in the city having dinner and listening to jazz or other live
music. Plaintiffs theaters are similar to these venues. In fact, all of the Plaintiff small venues in
this suit have installed ventilation enhancements, including bi-polar ionization air scrubbers,
portable air decontamination devices, electrostatic sprayers and/or MERV 13 filters. Restaurants,

bars and jazz theaters are not required to install these ventilation enhancements.

I. Plaintiffs Satisfy the Similarly-Situated Requirement.

Although Olech did not define “similarly situated,” it is clear from other decisions
from the Supreme Court and the Second Circuit that “similarly situated” means “similarly,”
rather than “identically.” See, e.g., Cleburne v. Cleburne Living Center, 473 U.S. 432, 447-450
(1985) (holding that requiring special permit for group home for the intellectually disabled
violated equal protection when a permit was “not require[d] . . . for apartment houses, multiple
dwellings, boarding and lodging houses, fraternity or sorority houses, dormitories, apartment
hotels, hospitals, sanitariums, nursing homes for convalescents or the aged”); Third Church of
Christ v. New York City, 626 F.3d 667, 670 (2d Cir. 2010) (holding that hotels’ catering was
“similarly situated” to church’s catering). Indeed, this principle was reaffirmed by the Second

Circuit in a class-of-one analysis. See Fortress Bible Church v. Feiner, 694 F.3d 208, 221-224
(2d Cir. 2012). In that case, the court held: The Church’s use of multiple comparators is unusual .

.. We conclude, however, that the Church’s evidence of several other projects treated differently

21
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 23 of 28

with regard to discrete issues is sufficient .. . to support a class-of-one claim . . . [T]he Church
has presented overwhelming evidence that its application was singled out by the Town for
disparate treatment. Though each of the comparator projects involved features unique to that
proposal, the Town has not explained how those other features could have influenced discrete
issues like the adequacy of parking, the safety of retaining walls, or increased traffic . . . [W]here,
as here, a decision is based on several discrete concerns, and a claimant presents evidence that
comparators were treated differently with regard to those specific concerns without any plausible
explanation for the disparity such a claim can succeed . . . We affirm the district court’s
conclusion that the Church has adequately established a class-of-one Equal Protection claim...”
Fortress Bible Church, 694 F.3d at 221-224 (emphasis added); see also LaTrieste Restaurant &
Cabaret v. Village of Port Chester, 40 F.3d 587, 590 (2d Cir. 1994) (finding that comparator
properties were similarly-situated —- even though they had different zoning classifications and
also were a different type of business — because those purported differences did not explain the
government’s differential treatment).

Here, the similarly-situated requirement for the class-of-one category has easily been
met. Jazz Dinner Theaters are operating at 25% capacity, Restaurants and bars in Manhattan are
allowed to open at 25% with live music. Catering halls are allowed to host weddings,
christenings and other events at a 50-person limit. Gyms are open at 33% capacity and bowling
alleys are open at 50%. Casinos are also open since September 9, yet small venue theaters
continue to be shut down. Such an arbitrary distinctions are a denial of equal protection of the
laws in the most literal sense. The state cannot credibly argue that plaintiffs do not satisfy the

similarly-situated requirement.

22
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 24 of 28

Further, the state’s guidance that allows significantly riskier activities then sitting in small
ventilated theater — including bowling alleys, museums, and gyms — all of which are permitted
by the state to operate at capacities far greater than 50 people. These examples are certainly
relevant under Second Circuit precedent for plaintiffs’ equal protection claim. See Fortress Bible

Church, 694 F.3d at 221-224.

II. There is No Rational Basis for Treating the Plaintiffs Differently.

All of the Plaintiff small venues in this suit have installed ventilation enhancements,
including bi-polar ionization air scrubbers, portable air decontamination devices, electrostatic
sprayers and/or MERV 13 filters. There is no rational basis for Birdland Jazz Theater and
Saturday Night Live to operate while excluding Plaintiffs small theaters. There is no rational
basis for restaurants and bars to have live music, incidental or not, and Plaintiffs cannot operate

their theaters.

Restaurants, Bars and catering halls are not required to install air scrubbers and Merv 13
filters, yet they are allowed to open. The state gives no plausible explanation why these
businesses can be trusted to comply with all COVID-19 protocols, but the plaintiffs’ small venue

theaters cannot.

Cc. Balance of Equities Weighs in Favor of the Plaintiffs

“A balance of equities tipping in favor of the party requesting a preliminary injunction”

means a balance of the hardships against the benefits. Ligon v. City of New York, 925 F. Supp. 2d

23
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 25 of 28

478, 539 (S.D.N.Y. 2013) (characterizing the balancing of “hardship imposed on one party” and
“benefit to the other” as “balance[ing] [of] the equities”). With respect to balancing the
hardships, economic or financial hardships have been sufficient to tip the scales in favor of
granting a preliminary injunction. See, e.g., Buffalo Courier-Express, Inc. v. Buffalo Evening
News, Inc., 601 F.2d 48, 58 (2d Cir. 1979); Znt’l Bus. Mach. v. Johnson, 629 F. Supp. 2d 321,
333-34 (S.D.N.Y. 2009). Furthermore, when an injunction is sought to stay enforcement of a law
that is purported to protect the public interest, the hardship to the non- movant government can
be measured by the extent to which the law furthers such protection. See Ass’n of Jewish Camp
Operators v. Cuomo, 1:20-CV-0687, 2020 WL 3766496, at *4 (N.D.N.Y. July 6, 2020)

Here, as explained above, absent a stay the plaintiffs’ equal protection rights will be
violated. Although the state will argue that the threat to public health outweighs the harm caused
by its violation of plaintiffs’ equal protection rights, such an argument ignores the fact that the
opening of small venue theaters contemplated by the plaintiffs is less risky than the indoor
dining, attending a wedding, going to a gym, bowling or sitting in a casino. In sum, because the
plaintiffs have already established that they will be irreparably harmed absent a stay, the
defendants cannot contest that the plaintiffs have demonstrated that the balance of equities tip in

their favor.

D. The Public Interest is Served by Issuing a Preliminary Injunction.
The public interest is served by the protection of plaintiffs’ constitutional rights. Jolly v,
Coughlin, 907 F. Supp. 63, 65 (S.D.N.Y. 1995) (“defendants have failed to demonstrate that their

epidemiological concerns outweigh the strong public interest in following the law, namely RFRA

24
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 26 of 28

and the Eighth Amendment to the Constitution”); Roberts v. Neace, 958 F.3d 409, 416 (6th Cir.
2020) (“treatment of similarly situated entities in comparable ways serves public health interest
at the same time it preserves bedrock free-exercise guarantees”). A preliminary injunction is the
best — and only — relief available to protect the plaintiffs’ rights under the Fourteenth
Amendment. Thus, granting the plaintiffs a preliminary injunction protects not just the plaintiffs,
but also the public, from irreparable injury.

The Plaintiffs through their Declarations have addressed all of Dr. Blog’s health concerns.

Therefore, it is in the public interest for these small theaters to open.

POINT II

JACOBSON V. MASSACHUSETTS HAS BEEN LIMITED

Constitutional rights do not wholly evaporate in times of emergency. See Jacobson v.
Massachusetts, 197 U.S. 11, 29; 25 S. Ct. 358; 49 L. Ed. 643 (1905). Indeed, the law has long
been settled that all essential liberties remain protected at all times, even during the gravest of
emergencies. Bell v. Burson, 402 U.S. 535, 542; 91 S. Ct. 1586; 29 L. Ed. 2d 90 (1971); Kennedy
v. Mendoza-Martinez, 372 U.S. 144, 164-65; 83 S. Ct. 554; 9 L. Ed. 2d 644 (1963). While States
may implicate police powers to take swift action necessary to protect public health and safety,
those powers are not limitless, and are subject to judicial review. See Jacobson, 197 U.S. at 31,
38-39; Robinson v. Attorney Gen., 957 F.3d 1171, 1179 (11th Cir. 2020) (‘while constitutional
rights have limits, so does a state’s power to issue executive orders limiting such rights in times

of emergency’).

25
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 27 of 28

A public health crisis state of emergency does not entitle the Governor to cast away
constitutional rights and protections full throttle with arbitrary and discriminatory Executive
Orders. As outlined above, the Governor’s issuance of such patently arbitrary orders under the
contrived guise of “mitigating the spread of COVID-19, protecting the public health, and
providing essential protections to vulnerable New Yorkers” is undoubtedly an improper
constraint on Plaintiffs’ protected Constitutional rights. (See Meyer v. Nebraska, 262 U.S. 390,
399-400; 43 S. Ct. 625; 67 L. Ed. 1042 (1923).

Here, the reasons why the state’s refusal to grant plaintiffs the requested exemption to
open small venue theaters does not have a rational basis as discussed above — namely, the state
fails to plausibly explain why it treats the plaintiffs differently versus other similarly situated
businesses or venues. For those reasons, the shut down of small venue theaters fails the limited

Jacobson test.

CONCLUSION
In summary, Plaintiffs are not seeking through this lawsuit any kind of special treatment.
To the contrary, they are only seeking to be treated the same as other business venues that
Defendants have already allowed to reopen.
For all the foregoing reasons, Plaintiffs respectfully ask the Court to issue a preliminary
injunction against Defendants’ orders to the extent they require small venue theaters to remain
closed while Restaurants, Bars, Jazz Theaters, Churches, Catering Halls, Shopping Malls,

Casinos, Bowling Alleys and Gyms are allowed to be open.

26
Case 1:20-cv-08899-CM Document 36 Filed 12/01/20 Page 28 of 28

Dated: Syosset, New York
December 1, 2020

Respectfully submitted,

THE MERMIGIS LAW GROUP, P.C.

/s/James Mermigis
By:
James G. Mermigis, Esq.
85 Cold Spring Road, Suite 200
Syosset, New York 11791
516-353-0075
James@MermigisLaw.com

 

Attorneys for Plaintiffs

27
